 344DECISIONSOF NATIONAL LABOR RELATIONS BOARDIroquoisTelephoneCorporationandCommunications Workers of America,AFL-CIO,Petitioner.Case 3-RC-4158January 26, 1968DECISION AND DIRECTION OFELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDZAGORIAUpon a petition filed under Section 9(c) of theNational LaborRelationsAct, as amended, a hear-ing washeld before Hearing Officer John W. Irvingof the National Labor Relations Board. Thereafter,the Petitioner and the Employer each filed a brief.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Hearing Officer'srulingsmade at the hearingare free from prejudicial error and are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The Employer isengagedin commerce withinthe meaningof the Act and it will effectuate the pur-poses of the Act to assertjurisdiction herein.2.The labororganizationinvolved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerningthe representation of certain employees ofthe Employer within themeaning ofSection 9(c)(1)and Section 2(6) and (7) of the Act.4.The Petitionerseeksto represent a unit of theEmployer's plant employees' at Dryden, NewYork.The Employer, and Western CountiesTelephone Corp. and Dalton Telephone Co. are allwhollyownedsubsidiariesofContinentalTelephone Corporation and represent all of Con-tinental'sNeWYork State telephone service opera-tions. It is the Employer's position that the only ap-propriate unit of the plant employees is one coex-tensive with the operations of the three subsidiar-ies.2Thereisno bargaininghistory for the em-ployees involved in this proceeding.The record shows that Iroquois, Western, andDalton have by and large the same officers anddirectors, and that the individual who is presidentof all three subsidiaries is also a vice president ofContinental, the parent corporation, and generalmanager of its northwestI'egion.Further, there isone plant superintendent for the three subsidiary'The plant employees include such classifications as switchman, in-staller-repairman, cable splicer, and line-constructionpersonnel.I It would, however, exclude the Sanborn District employees currentlyrepresented in a separateappropriate unit by the Petitioner.9As Dalton has no employees, the work in its exchange must of necess-ity be done by employees of the other subsidiaries.companies and one outside and one inside plant en-gineer.Also, employees and their equipment maybe assigned not only to areas of their own com-pany's exchanges but also to exchange areas of theother subsidiaries,3 and Iroquois and Western em-ployees may have the same immediate supervision.Finally, it appears from the record that labor policyfor all employees is handled mainly by a Continen-tal office in North Syracuse.The above and other factors show that Continen-tal manages its New York State operations as a sin-gle integrated enterprise. In, fact, the operations arenot broken down along company lines but, rather,are organized into districts which may containexchanges of more than one subsidiary. Each dis-trict has its own separate district manager. In thesecircumstances, we agree with the Employer thatContinental and its three New York subsidiariesare operated as a single integrated enterprise andfor unit purposes constitute a single employer of allthe plant department employees in Continental'sNew York operations. Consequently, the optimumappropriate unit of such employees may well be, asthe Employer urges, one including all such em-ployees of Continental's system in that State. How-ever, it does not follow that such unit is necessarilythe only appropriate unit, especially where as hereno union seeks to represent the plant employees onsuch a comprehensive basis. In such circumstances,a more limited unit such as one coextensive with asmaller administrative subdivisionmay also beappropriate.4Continental's New York operations are adminis-tratively organized into five districts for the statedpurpose of achieving the most efficient operation ofthe exchanges of the subsidiary companies. The dis-tricts, each with its own manager, are not drawn upon company lines but rather on geographic lines.Thus, the Alfred district includes seven Iroquoisand one Dalton exchange; while the Dundee Dis-trictincludes fiveWestern and two Iroquoisexchanges. As for the approximately 12 employeesthe Petitioner seeks, they comprise all the plant em-ployees in the Dryden district, which includes fiveIroquois exchanges and one of Western. Thoughthey are formally Iroquois employees, they are,nevertheless, not under Iroquois supervision butrather under the immediate supervision of theDryden district manager, and they regularly servicenot only the Iroquois exchanges but that of Westernin their district. Consequently, it appears that theplant- employees whom the Petitioner seeks com-prise a unit of such employees coextensive in scope°The Houston Corporation,124 N LRB 810, 811;The Hartford Elec-tricLight Company,122 NLRB 1421, 1423-24;New England PowerCompany,120 NLRB 666, 668;Montana-Dakota Utilities,115 NLRB1396; see alsoWestern Light & Telephone Company, Inc.,129 NLRB719.169 NLRB No. 53 IROQUOIS TELEPHONE CORPORATION345with the Dryden district, an administrative andoperational subdivision of the New York Stateoperations.The Employer contends that, nevertheless, theDryden plant employees cannot be separatelyrepresented because they are frequently assigned towork outside their own exchange areas. However,the evidence submitted by the Employer in supportof this point is in part ambiguous and also notwholly in point. It does show, though, that 1 1 of the12 employees spent during 1966 over 50 percent oftheir time working within their district and stronglysuggests that 9 of the 12 spent about 90 percent ormore of their time in their home district. There isno evidence of any non-Dryden employees workingsubstantial periods of time within the Dryden dis-trict. In view of the foregoing, we believe that theDryden plant employees comprise a readily identifi-able group having a separate and distinct communi-ty of interests of their own. Consequently, and asthe Dryden plant employees comprise a groupingcoextensive in scope with the Dryden district,which is an administrative subdivision of Continen-tal's operations, and as no union seeks a more com-prehensive unit, we find that the following em-ployees of the Employer constitute a unit ap-propriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:Allplantdepartmentemployeeseemployed by the Employer in its Dryden.New York, district, excluding all otheremployees, all office clerical employees,and all guards, professional employees,and supervisors as defined in the Act.[Direction of Election 7 omitted from publica-tion. ]The Employer presented this evidence in terms of exchanges, not dis-tricts.However, with respect to the interchange issue, we deem it irrele-vant that the requested employees did not work full time in Iroquoisexchanges but spent substantial time in the Western exchange within theirdistrict.The evidence does show that during 1966 two employees worked over50 percent of their time outside their district. However, these were heavyconstruction employees, and the Employer's witness testified that whenmajor improvements requiring heavy construction are undertaken, heavyconstruction employees of the various districts and their equipment wouldusually be assigned to the job even though outside their own district. Headded, however, that normally even the heavy construction employeeswould spend the majority of their time working in their own district.rThe Petitioner would exclude William Nicholson from the unit as a su-pervisor. The Employer contends, however. that Nicholson is a nonsuper-visory working foreman. The record shows that Nicholson is frequentlyin charge of a crew of three or four men. Though he is responsible for see-ing that a job is properly completed.there is nothing to suggest that hisresponsibility runs to other than standard,routine operations.Most ofNicholson's time is spent working along with the members of his crew. Hehas no authority to hire, discharge. or otherwise affect employees' jobstatus either directly or by means of effective recommendations. Althoughtestimony was elicited that if a crew member proved incompetent, itwould be Nicholson's function to recommend his discharge or transfer.the record nevertheless affirmatively shows that the occasion for such arecommendation does not ordinarilyarise.In fact, there is no evidenceNicholson has ever recommended discharge or transfer and none that hisrecommendation would be acted upon by management without an inde-pendent investigation. Consequently. on the record before us. we find nobasis for concluding that Nicholson has supervisory authority as definedin Section 2(11) of the Act. He is, therefore. included in the unit.An election eligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employer with theRegionalDirector for Region 3 within 7 days after the date of this Decision andDirection of Election. The Regional Director shall make the list availableto all parties to the election. No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.Excelsior UnderwearInc., 156 NLRB 1236.